rILED
UNITED STATES DISTRICT COURT -

EASTERN DISTRICT OF CALIFORNIA i: 2 1G 2040

CLERK, U.S. DISTRICT Cat
EASTERN DISTRICT OF CA. KORNIA

UNITED STATES OF AMERICA, No. 2:14-cr-00093:
Plaintiff,

V. ORDER FOR RELEASE OF PERSON
IN CUSTODY

 

BENJAMIN PATRICK MARTINEZ,

Defendant.

 

 

TO: THE UNITED STATES MARSHAL SERVICE
This is to authorize and direct you to release BENJAMIN PATRICK MARTINEZ;
Case No. 2:14-cr-00093-KJM, from custody for the following reasons:

___ Release on Personal Recognizance

___Bail Posted in the Sum of $ ©

Unsecured Appearance Bond

Appearance Bond with 10% Deposit

Appearance Bond with Surety

Corporate Surety Bail Bond

X_ (Other): Time Served

Issued at Sacramento, California on [0 ‘oS ay , at 3Iib/20

AR mide
Kim rly WL ueller
Chief United States District Judge
